Citation Nr: 0931543	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to 
January 1995.

In a July 1998 rating decision, the Veteran's original claim 
for service connection for PTSD was denied because there was 
no confirmed diagnosis of PTSD and the available evidence was 
inadequate to establish that a stressful event occurred.
 
This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from an April 2002 rating in which the RO 
reopened and denied the Veteran's claim for service 
connection.

In November 2008 and April 2009, the case was remanded to 
afford the Veteran a videoconference hearing before a 
Veterans Law Judge.  A videoconference hearing was scheduled 
for July 24, 2009; however, in a June 2009 statement, the 
Veteran indicated that he would not be able to attend due to 
the rules of his incarceration.  Thus, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  A July 1998 rating decision issued by the Washington, DC, 
RO denied service connection for PTSD; the Veteran did not 
perfect an appeal of this decision.

2.  The evidence associated with the claims file since the 
July 1998 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial and is of sufficient significance that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for PTSD.

3.  The Veteran was awarded a Combat Action Ribbon (CAR) and 
his combat related stressor is conceded; resolving reasonable 
doubt in his favor, the medical evidence shows a diagnosis of 
PTSD related to such stressor.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, denying service connection 
for PTSD, is final.  38 U.S.C.A. § 7105(b) (West 1991); 38 
C.F.R. §§ 3.104, 19.26, 20.201, 20.1103 (1998-1999).

2.  As evidence received since the July 1998 rating decision, 
denying service connection for PTSD, is new and material, the 
criteria for reopening the claim for service connection for 
PTSD are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (in effect prior to August 29, 2001).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petition to 
reopen and the Veteran's claim for service connection, the 
Board finds that all notification and development actions 
needed to fairly adjudicate the appeal have been 
accomplished.

II. Petition to Reopen

In July 1998, the Washington, DC, RO issued a rating 
decision, denying service for PTSD.  The Veteran was informed 
of the decision and his appellate rights later the same 
month; but he did not file an appeal.  Thus, as the Veteran 
did not file an notice of disagreement (NOD) within one year 
of notification of the decision, the July 1998 rating 
decision is final as to the evidence then of record.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 
(1998-1999).

Here, the Veteran's petition to reopen the previously denied 
claim for service connection for PTSD was received in July 
1999.  

Regarding petitions to reopen filed before August 29, 2001, 
38 C.F.R. § 3.156(a) defined new and material evidence as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the July 1998 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the original denial of service connection for 
PTSD, the Veteran's DD Form 214 showed that he received a 
Southwest Asia Service Medal with a Bronze Star and a CAR but 
there was no evidence of a diagnosis of PTSD.  That denial 
was based on no evidence of a diagnosis of, or treatment for, 
PTSD.

Evidence added to the record since the prior denial includes 
an opinion dated in October 1996, in which a private 
psychologist opined that the Veteran had PTSD as a result of 
his in-service stressor related to a boiler explosion; a 
November 2005 VA PTSD examination report reflecting that the 
Veteran did not meet the criteria for a diagnosis of PTSD; 
personnel service records confirming that the Veteran was 
stationed on the USNS COMFORT in October 1990; copies of 
various Department of Navy documents relating to a Court of 
Inquiry with regard to a boiler explosion on the USS IWO JIMA 
on October 30, 1990; and a statement from a comrade who was 
stationed with him on the USNS COMFORT.  As the 
aforementioned evidence was not previously considered by 
agency adjudicators, and is not cumulative or duplicative of 
evidence previously of record, it is "new."  As noted above, 
the Veteran was previously denied service connection, because 
there was no evidence of diagnosis of PTSD.  As the new 
evidence now includes a diagnosis of PTSD linked to the 
Veteran's in-service stressor on the USNS COMFORT, the 
evidence relates to facts that are necessary to substantiate 
the Veteran's claim.  Moreover, when such evidence is 
considered in light of the additional lay statements 
asserting that his PTSD stems from a confirmed in-service 
boiler explosion on the USS IWO JIMA, the Board also finds 
this evidence provides a reasonable possibility of 
substantiating the claim and bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board reiterates that, 
for purposes of reopening, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.

Accordingly, the Board concludes that the criteria for 
reopening the claim for service connection for PTSD are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (in effect prior to 
August 29, 2001).

II.  Service Connection

The Veteran contends that he suffers from PTSD, as a result 
of his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).    

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence 
denoting participation in combat can include award of 
decorations such as the CAR, Combat Infantry Badge, Purple 
Heart Medal, and decorations such as the Bronze Star Medal 
that have been awarded with a Combat "V" device.

The Veteran has reported a stressor of being a medical 
corpsman on the USNS COMFORT and dealing with the casualities 
and wounded related to a boiler explosion on the USS IWO JIMA 
in October 1990.  The Veteran's DD Form 214 confirms that he 
served on the USNS COMFORT from August 1990 to March 1991 and 
that he received a Southwest Asia Service Medal with a Bronze 
Star and a CAR, which establishes combat participation.  The 
reported combat-related stressor is consistent with the 
circumstances of the Veteran's service and is considered 
verified.  Notwithstanding, service connection requires a 
diagnosis of PTSD related to such stressor.

Initially, the Board notes that the November 2005 VA PTSD 
examination did not result in a diagnosis of PTSD.  The VA 
examiner noted that the Veteran's claimed stressor event did 
not unequivocally meet the DSM-IV stressor Criterion A based 
on proximity, as the Veteran was not personally confronted 
with possible personal death/loss of physical integrity, nor 
did the Veteran claim exposure to disfigured victims in his 
role as a corpsman to have been traumatic.  However, this 
latter statement is contradicted by the stressor statements 
provided by the Veteran in October 2003, in which he 
described the aftermath and chaos surrounding treatment of 
the injured and dying from the USS IWO JIMA.  Moreover, the 
VA examiner appears to have ignored the fact that the Veteran 
received a CAR, which is sufficient to find that the Veteran 
engaged in combat.  The November 2005 VA examiner went on to 
concede that the Veteran met Criteria A and B, but failed to 
meet Criteria C and D, noting that there was an absence of 
indication of remarkable difficulty remembering important 
events, or of related loss of interest and that there was no 
remarkable link established between irritability, 
concentration difficulty, hyperalertness and the Veteran's 
stressor.  The VA examiner added that it was difficult to 
distinguish the current impact of the Veteran's in-service 
stressor event from the impact of prolonged incarceration.  
However, this is not a valid reason to associate the 
Veteran's current emotional distress to be the result solely 
of his incarcerated status.  Cf. Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam) (when it is not possible to 
separate the effects of a service-connected psychiatric 
disorder from a nonservice-connected psychiatric disorder, 38 
C.F.R. § 3.102 (requiring favorable resolution of reasonable 
doubt), dictates that all signs and symptoms be attributed to 
the service-connected psychiatric disorder).  Based on the 
November 2005 examination findings, the Veteran did meet 
Criterion C by exhibiting distrust, indifference, perceived 
foreshortened future, and emotional detachment and numbing 
and did meet Criterion D by exhibiting disrupted sleep, 
irritability, concentration difficulty, hyperalertness, and 
anger and resentment toward authority.   

Notwithstanding the November 2005 VA examiner's conclusion, 
the Board cannot overlook the fact that the record does 
contain a diagnosis of PTSD made by a qualified healthcare 
provider.  In particular, as a result of an evaluation done 
for a court in October 1996, a private psychologist, who has 
served as a regular consultant to the VA in Washington, DC, 
found that the Veteran overwhelming met the criteria for a 
diagnosis of PTSD, noting that the Veteran often 
reexperienced the traumatic incident in nightmares and in 
daydreams that intruded into his more normal flow of 
thinking, emotion and behavior.  The October 1996 
psychologist reviewed a psychiatric evaluation performed for 
the court, witness statements from the robberies, and spoke 
with the Veteran's fiancée, parent's and neighbors in Long 
Island, where the Veteran spent most of his time until he 
joined the military, and the Veteran.  This private 
psychologist stated that none of the criminal acts would 
probably have occurred had it not been for a significant 
emotional disturbance attributable directly to one particular 
incident of the Veteran's military service-the explosion of 
a large boiler and the horror and frantic work associated 
with treating the casualities.  His fiancée reported sleep 
difficulties, irritability, hypervigilance and increased 
drinking by the Veteran.  The Veteran's emotional numbing, 
loss of sleep, sense of distance from and some derealization 
of the everyday civilian world, continued immersion in a 
preoccupying internal world, all served to mar and abrade his 
judgment.  He lost perspective and a capacity to cope 
effectively, with the stress of his employment, felt isolated 
and kept problems to himself.  

The Board acknowledges that the record contains conflicting 
medical evidence regarding whether the Veteran currently 
meets DSM-IV criteria for a diagnosis of PTSD.  That is, the 
November 2005 examination reflects that the Veteran does not 
meet the criteria, while an earlier court evaluation reflects 
a diagnosis of PTSD.  Thus, resolving all doubt in the 
Veteran's favor, the Board does find that there is medical 
evidence showing treatment for a confirmed diagnosis of PTSD.  
Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  On review, the 
Board finds that the record contains an approximate balance 
of negative and positive evidence.  Resolving reasonable 
doubt in the Veteran's favor, the evidence shows a diagnosis 
of PTSD related to a verified in-service stressor and service 
connection is warranted.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and the claim is 
reopened.

Service connection for PTSD is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


